DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 5-10 are pending.
Claims 2-4 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/16/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/16/2022) of claims 1-10 has been withdrawn.

Response to Amendment
The amendments to the claims filed on June 16, 2022 have been entered. Claims 1 and 5-10 are pending. With regard to claims 4-6  and 8, the objections have been withdrawn. With regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1 and 5-10 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a power supply for an electronic cigarette, comprising: a cover; a main body provided with an accommodating chamber with an opening, the cover comprises a cover body and a handle, an outer peripheral surface of the cover body is provided with a connecting thread, an inner wall of the accommodating chamber is correspondingly provided with an internal thread, so that the cover body is detachably connected to the main body, the handle is mounted to the cover body, and when the cover body is mounted to the main body, the cover body is exposed to outside of the main body so as to drive the cover body to rotate under an external force; wherein the handle is rotatably mounted to the cover body, the cover body is provided with a storing groove, and when the handle is rotated to be accommodated in the storing groove, the surface of the handle away from the main body is level with the outer surface of the main body or lower than the outer surface of the main body; wherein the cover body is further provided with a fetching groove communicated with the storing groove so that a part of the outer peripheral surface of the handle is exposed from inside of the storing groove, and wherein the depth value of the fetching groove gradually reduces from an end close to the storing groove to an end away from the storing groove, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831